Application for stay presented to Justice ALITO and by him referred to the Court is granted, and the mandate of the United States Court of Appeals for the Eighth Circuit in case No. 14-1760 is recalled and stayed pending the disposition of the petition for a writ of certiorari. Should the petition for a writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for a writ of certiorari is granted, the stay shall terminate upon the issuance of the judgment of this Court.